"Wright, C. J.
— The Code, (section 2406), provides that it must be shown by the party’s own oath, or otherwise, that.the charges made in his book of original entries, were made at or near the time of the transactions therein entered, unless satisfactory reasons appear for not making such proof. In this case, the plaintiff stated that the charges were not made at or near the time of the transaction, and the reason given is, that he was not- present at the time the stone was taken by defendants, but that afterwards, in the month of October, 1855, and after they finished the work, they told him of the amount, which he then entered as appears in the book.
So far’as the book relates to the stone, we think it was properly received. The reason given, seems to us satisfactory. It was for the court to judge of the competency of the evidence offered, and the province of the jury to determine the credibility or weight to be given to the book when before them. Coxwell v. Dollivir, 2 Mass., 217; Elder v. Warfield 7 Harr. & Johns., 391. Prima facie, it would seem that the entry was made at or about the *489time lie first had knowledge of what charge he should make — or to what extent the defendants were debtors. The spirit and reason of the law, we think, was complied with.
As to the other items, we think the book should have been rejected. It will be observed that defendants are charged with powder, wedges, pick, and hammer. As to these, as well as the stone, the plaintiff stated that the charges were not made at or near the time of the transaction ; but the reasons given for not making such entries apply alone to the items for stone. There is nothing to show why the other items were not entered at the proper time. Without some satisfactory reasons, applicable as well to the items for powder, &c., as to those for stone, the book, as to such items, should have been rejected.
The appellee suggests that the bill of exceptions is not signed by the judge. In taking this position, he misapprehends the record. The bill of exceptions incorporates what purports to be the greater part of the evidence, the motions for a new trial, and the affidavits in support of the same, and is then signed by the judge. Instead of taking several bills of exceptions, the second exceptions taken were all embodied in one. To this practice there is no conceivable objection. And particularly where, as in this case, it appears that exceptions were taken in fact to the several rulings and decisions, at the proper time.
Judgment reversed.